DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1-3, 6-16 and 18-20 is/are objected to because of the following informalities: 
With respect to claim(s) 1, 7 and 14, an “a” is missing before “multiplexer circuitry” introduced in the claims.  Claims 2-3, 6, 8-13, 15-16 and 18-20 which either directly or indirectly depend from claims 1, 7 and 14 are objected for similar reasons.
With respect to claim 18, in line 18 “multiplexer circuit” should read “multiplexer circuitry” in order for the claim language to be consistent throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3, 6, 8-13, 15-16 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kunikiyo (US 2002/0014649, hereinafter “Kunikiyo”) in view of Lu et al. (US 2010/0066312, hereinafter “Lu”).
Regarding claim 1, Kunikiyo teaches in Figs. 30, 31 and 51 (Figs. 30 and 31 shown below) and related text an integrated assembly, comprising: 
(91a, Fig. 30 and ¶¶[0184]-[0186]) having a first source/drain region (5, Figs. 30 and 51 and ¶[0078]) and a second source/drain region (6a, Figs. 30 and 51 and ¶[0078]) which are gatedly coupled to one another (Figs. 30 and 51); 
a digit line (13, Fig. 30 and ¶¶[0184]-[0186]) coupled with the first source/drain region (5, Figs. 30 and 51); 
a charge-storage device (18a, Fig. 30 and ¶¶[0184]-[0186]) coupled with the second source/drain region (6a, Fig. 30) through an interconnect (Fig. 30); 
the interconnect comprising a length of a semiconductor material (24-26, Fig. 30 and ¶¶[0080], [0152]-[0162] and [0184]-[0186]); and 
a protective transistor (93a, Fig. 30 and ¶¶[0184]-[0186]) comprising a gate (403a, Fig. 30 and ¶[0186]) that gates a portion of the length of the semiconductor material (Fig. 30 and ¶¶[0184]-[0186]).  


    PNG
    media_image1.png
    560
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    481
    media_image2.png
    Greyscale


Kunikiyo, however, does not explicitly teach that the gate is electrically coupled with a multiplexer circuitry.  However, using a multiplexer circuitry (where a multiplexer circuitry is interpreted as including a multiplexer (i.e. multiplexer driver) and wiring lines extending therefrom) to turn on a transistor switch based on a desired criteria, including protecting a given circuit, would have been within the capabilities of one of ordinary skill in the art as evidenced by Lu.  Specifically, Lu teaches in Figs. 1-2 (Fig.1), in a similar manner to that disclosed by Kunikiyo, and through a multiplexer circuitry (Fig. 2) as claimed, based on some additional criterial is well-known in the art and would amount to nothing more than using a known element in a known manner in order to meet specific design requirements.  Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to electrically couple the gate of a protective transistor disclosed by Kunikiyo with a multiplexer circuitry to control activation of the protective transistor based on a desired criteria as disclosed by Lu in order to meet specific design requirements.
Regarding claim 2 (1), the combined teaching of Kunikiyo and Lu discloses wherein the length of the semiconductor material is a vertically-extending pillar of the semiconductor material (Kunikiyo, Fig. 30 and ¶¶[0112]-[0114], [0152] and [0184]-[0186]).  
Regarding claim 3 (1), the combined teaching of Kunikiyo and Lu discloses wherein: 
the access transistor (Kunikiyo, 91a, Fig. 30) comprises a horizontally-extending channel region between the first and second source/drain regions (i.e. channel region of transistor 91a between the first and second source /drain regions 5 and 6a, Figs. 30 and 51); 
the protective transistor (Kunikiyo, 93a, Fig. 30 and ¶¶[0112]-[0114], [0152] and [0184]-[0186]) comprises third and fourth source/drain regions (Kunikiyo, 24 and 26, Fig. 30 and ¶¶[0152] and [0159]-[0162]) within the length of the semiconductor material; and 
the protective transistor comprises a vertically-extending channel region (Kunikiyo, 25, Fig. 30 and ¶[0152]) between the third and fourth source/drain regions (Kunikiyo, Fig. 30 and ¶¶[0112]-[0114], [0152] and [0184]-[0186]).  
Regarding claim 6 (1), the combined teaching of Kunikiyo and Lu discloses wherein the charge-storage device is a capacitor (Kunikiyo, 18a, Figs. 30 and 31 and ¶¶[0184]-[0186]).  
 Regarding claim 7, Kunikiyo teaches in Figs. 30, 31 and 51 (Figs. 30 and 31 shown above) and related text, an integrated assembly, comprising: 
a first access transistor (91a, Fig. 30 and ¶¶[0078] and [0184]-[0186]) and a second access transistor (91b, Fig. 30 and ¶¶[0078] and [0184]-[0186]); the first access transistor comprising a first gate (401a, Fig. 30 and ¶¶[0079] and [0184]-[0186]) proximate a first channel region (i.e. channel region of transistor 91a, Fig. 30), and the second access transistor comprising a second gate (401b, Fig. 30 and ¶¶[0079] and [0184]-[0186]) proximate a second channel region (i.e. channel region of transistor 91b, Fig. 30); the first and second access transistors together comprising three source/drain regions (5, 6a and 6b, Figs. 30 and 51 and ¶[0078]), with one of the three source/drain regions (5, Figs. 30 and 51) being shared by the first and second access transistors (Figs. 30 and 51); the three source/drain regions being a first source/drain region (6a, Figs. 30 and 51and ¶[0078]), a second source/drain region (5, Figs. 30 and 51and ¶[0078]) and a third source/drain region (6b, Figs. 30 and 51and ¶[0078]), with the first and second source/drain regions being gatedly coupled to one (Figs. 30 and 51), and with the second and third source/drain regions being gatedly coupled to one another through the second channel region (Figs. 30 and 51); 
a digit line (13, Fig. 30 and ¶¶[0184]-[0186]) coupled with the second source/drain region (5, Figs. 30 and 51); 
a first charge-storage device (18a, Fig. 30 and ¶¶[0185]-[0186]) coupled with the first source/drain region (6a, Figs. 30 and 51) through a first interconnect (Fig. 30); 
a second charge-storage device (18b, Fig. 30 and ¶¶[0185]-[0186]) coupled with the third source/drain region (6b, Figs. 30 and 51) through a second interconnect (Fig. 30); 
a first switch (93a, Fig. 30 and ¶¶[0185]-[0186]) controlling current flow along the first interconnect, the first switch comprising a first protective transistor that comprises a third gate (403a, Fig. 30 and ¶[0186]); and 
a second switch (93b, Fig. 30 and ¶¶[0185]-[0186]) controlling current flow along the second interconnect.  
Kunikiyo, however, does not explicitly teach that the third gate is electrically coupled with a multiplexer circuitry.  However, using a multiplexer circuitry (where a multiplexer circuitry is interpreted as including a multiplexer (i.e. multiplexer driver) and wiring lines extending therefrom) to turn on a transistor switch based on a desired criteria, including protecting a given circuit, would have been within the capabilities of one of ordinary skill in the art as evidenced by Lu.  Specifically, Lu teaches in Figs. 1-2 and related text that activating a transistor switch by applying a signal directly to a gate (Fig.1), in a similar manner to that disclosed by Kunikiyo, and (Fig. 2) as claimed, based on some additional criteria is well-known in the art and would amount to nothing more than using a known element in a known manner in order to meet specific design requirements.  Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to electrically couple the third gate of a protective transistor disclosed by Kunikiyo with a multiplexer circuitry to control activation of the protective transistor based on a desired criteria as disclosed by Lu in order to meet specific design requirements.
Regarding claim 8 (7), the combined teaching of Kunikiyo and Lu discloses wherein the first interconnect comprises a first length of a first semiconductor material (Kunikiyo, 24-26 of transistor 93a, Fig. 30 and ¶¶[0112]-[0114], [0152] and [0184]-[0186]), and wherein the second interconnect comprises a second length of a second semiconductor material (Kunikiyo, 24-26 of transistor 93b, Fig. 30 and ¶¶[0112]-[0114], [0152] and [0184]-[0186]).  
Regarding claim 9 (8), the combined teaching of Kunikiyo and Lu discloses wherein the first switch (Kunikiyo, 93a, Fig. 30) controls current flow along the first length of the first semiconductor material (Kunikiyo, 24-26 of 93a, Fig. 30); and 
wherein the second switch (Kunikiyo, 93b, Fig. 30) controls current flow along the second length of the second semiconductor material (Kunikiyo, 24-26 of 93b, Fig. 30).  
Regarding claim 10 (9), the combined teaching of Kunikiyo and Lu discloses wherein the second switch is a second protective transistor (Kunikiyo, 93b, Fig. 30 and ¶¶[0184]-[0186]).  
Regarding claim 11 (10), the combined teaching of Kunikiyo and Lu further discloses wherein the second protective transistor comprises a fourth gate (Kunikiyo, 403b, Fig. 30 and ¶¶[0184]-[0186]).   While Kunikiyo and Lu do not explicitly teach that the fourth gate is electrically coupled with the multiplexer circuity, connecting the fourth gate with the multiplexer circuity would have been would have been within the capabilities of one of ordinary skill in the art in order to turn on a transistor switch based on a desired criteria, including protecting a given circuit, as discussed above and evidenced by Lu.  Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to electrically couple the fourth gate of a protective transistor disclosed by Kunikiyo with a multiplexer circuitry to control activation of the second protective transistor based on a desired criteria as disclosed by Lu in order to meet specific design requirements.
Regarding claim 13 (7), the combined teaching of Kunikiyo and Lu discloses wherein the first and second charge-storage devices are first and second capacitors (Kunikiyo, 18a and 18b, Fig. 30 and ¶¶[0184]-[0186]), respectively.  
Regarding claim 14, Kunikiyo teaches in Figs. 30, 31 and 51 (Figs. 30 and 31 shown above) and related text, an integrated assembly, comprising: 
(91a, Fig. 30 and ¶¶[0078] and [0184]-[0186]) and a second access transistor (91b, Fig. 30 and ¶¶[0078] and [0184]-[0186]); the first access transistor comprising a first gate (401a, Fig. 30 and ¶¶[0079] and [0184]-[0186]) proximate a first channel region (i.e. region between source/drain regions of transistor 91a, Fig. 30), and the second access transistor comprising a second gate (401b, Fig. 30 and ¶¶[0079] and [0184]-[0186]) proximate a second channel region (i.e. region between source/drain regions of transistor 91b, Fig. 30); the first and second access transistors together comprising three source/drain regions (5, 6a and 6b, Figs. 30 and 51 and ¶[0078]), with one of the three source/drain regions (5, Figs. 30 and 51) being shared by the first and second access transistors; the three source/drain regions being a first source/drain region (6a, Figs. 30 and 51 and ¶[0078]), a second source/drain region (5, Figs. 30 and 51 and ¶[0078]) and a third source/drain region (6b, Figs. 30 and 51 and ¶[0078]), with the first and second source/drain regions being gatedly coupled to one another through the first channel region (i.e. channel region of transistor 91a, Fig. 30), and with the second and third source/drain regions being gatedly coupled to one another through the second channel region (i.e. channel region of transistor 91b, Fig. 30); the first channel region extending horizontally between the first and second source/drain regions; the second channel region extending horizontally between the second and third source/drain regions (Fig. 30); 
a digit line (13, Fig. 30 and ¶¶[0184]-[0186])  coupled with the second source/drain region (5, Figs. 30 and 51); 
(18a, Fig. 30 and ¶¶[0184]-[0185]) coupled with the first source/drain region (6a, Figs. 30 and 51) through a first interconnect (Fig. 30); the first interconnect comprising a first vertically-extending pillar of a first semiconductor material (24-26 of transistor 93a, Fig. 30 and ¶¶[0112]-[0114], [0152] and [0184]-[0186]); 
a second capacitor (18b, Fig. 30 and ¶¶[0184]-[0185]) coupled with the third source/drain region (6b, Figs. 30 and 51) through a second interconnect (Fig. 30); the second interconnect comprising a second vertically-extending pillar of a second semiconductor material (24-26 of transistor 93b, Fig. 30 and ¶¶[0112]-[0114], [0152] and [0184]-[0186]); 
a first protective transistor (93a, Fig. 30 and ¶¶[0184]-[0186]) comprising a third gate (403a, Fig. 30 and ¶[0186]) that gates a portion of the first vertically-extending pillar of the first semiconductor material (Fig. 30 and ¶¶[0112]-[0114], [0152] and [0184]-[0186]); and 
a second protective transistor (93b, Fig. 30 and ¶¶[0184]-[0186]) gating a portion of the second vertically-extending pillar of the second semiconductor material (Fig. 30 and ¶¶[0112]-[0114], [0152] and [0184]-[0186]).  
Kunikiyo, however, does not explicitly teach that the third gate is electrically coupled with a multiplexer circuitry.  However, using a multiplexer circuitry to turn on a transistor switch based on a desired criteria, including protecting a given circuit, would have been within the capabilities of one of ordinary skill in the art as evidenced by Lu.  Specifically, Lu teaches in Figs. 1-2 and related text that activating a transistor switch by applying a signal directly to a gate (Fig.1), in a similar manner to that disclosed by Kunikiyo, and through a multiplexer (Fig. 2) as claimed, based on some additional 
Regarding claim 15 (14), the combined teaching of Kunikiyo and Lu discloses wherein the first and second protective transistors comprise third and fourth gates (Kunikiyo, 403a and 403b, Fig. 30 and ¶¶[0184]-[0186]), respectively; and 
wherein the third and fourth gates (Kunikiyo, 403a and 403b, Fig. 30) are over the first and second gates (Kunikiyo, 401a and 401b, Fig. 30).  


Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunikiyo and Lu as applied to claims 15 and 7 above, respectively.
Regarding claim 16 (15), the combined teaching of Kunikiyo and Lu was discussed above in the rejection of claim 15 and includes wherein the digit line (Kunikiyo, 13, Fig. 30) is over the first and second gates (Kunikiyo, 401a and 401b, Fig. 30).   While Kunikiyo and Lu do not explicitly teach in the embodiment disclosed with reference to Fig. 30 that the digit line is under the third and fourth gates (403a and 403b, Fig. 30), Kunikiyo discloses in some of the other embodiments that the digit line (¶¶[0081] and [0116]), whereas in the embodiment disclosed with reference to Fig. 11, Kunikiyo discloses a digit line formed in the interlayer 212 that is disposed on an interlayer 112 (corresponding to interlayer 12 in Fig. 51).  
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the digit line in layer 112 of the integrated assembly (memory cell) shown in Fig. 30 of Kunikiyo, such that the digit line is under the third and fourth gates, as such configuration is a known alternative location for the digit line that can be used in order to meet specific design requirements.
Regarding claim 20 (7), the combined teaching of Kunikiyo and Lu was discussed above in the rejection of claim 7 and includes wherein the digit line (Kunikiyo, 13, Fig. 30) is over the first and second gates (Kunikiyo, 401a and 401b, Fig. 30).   While Kunikiyo and Lu do not explicitly teach in the embodiment disclosed with reference to Fig. 30 that the digit line is elevationally below  the first and second switches (93a and 93b, Fig. 30), Kunikiyo discloses in some of the other embodiments that the digit line can be formed in different layers (locations) from that disclosed in the embodiment shown in Fig. 30, in order to meet specific design requirements.   Specifically, in the embodiment disclosed with reference to Fig. 51, Kunikiyo discloses a digit line formed in the interlayer 12 that is disposed directly on the first and second (¶¶[0081] and [0116]), whereas in the embodiment disclosed with reference to Fig. 11, Kunikiyo discloses a digit line formed in the interlayer 212 that is disposed on an interlayer 112 (corresponding to interlayer 12 in Fig. 51).  
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the digit line in layer 112 of the integrated assembly (memory cell) shown in Fig. 30 of Kunikiyo, such that the digit line is elevationally below the first and second switches, as such configuration is a known alternative location for the digit line that can be used in order to meet specific design requirements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Relevant Prior Art
The following is prior art relevant to the invention but not relied upon in any of the rejections:
Lukashevich (US 2016/0055049) – discloses in Fig. 4 and related text using a protective transistor (404, Fig. 4 and ¶[0012]) in an integrated assembly for protection purposes during programming/erasing cycles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/21/2021